THIRD DIVISION
                              DILLARD, P. J.,
                           GOBEIL and HODGES, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                   January 16, 2020




In the Court of Appeals of Georgia
 A19A2004. MOOSA COMPANY, LLC v. COMMISSIONER OF
     THE GEORGIA DEPARTMENT OF REVENUE.

      HODGES, Judge.

      This case addresses the proper forum for a tobacco taxpayer to appeal a tobacco

tax assessment by the Commissioner of the Georgia Department of Revenue (the

“Commissioner”). After receiving an executive order from the Commissioner stating

that it owed unpaid taxes, tobacco retailer Moosa Company, LLC appealed its case

to the Georgia Tax Tribunal. See OCGA § 50-13A-1 et. seq. The Tribunal dismissed

Moosa’s appeal, finding that it did not have subject matter jurisdiction. Moosa

petitioned for judicial review, and the Superior Court of Fulton County affirmed the

Tribunal’s dismissal. This Court granted Moosa’s application for discretionary
review, and, because a specific statute dictates the appellate procedure available to

a tobacco taxpayer, we affirm the trial court’s order.

      At the outset, we note that the interpretation of a statute is a question of law,

“which is reviewed de novo on appeal.” Brantley Land & Timber v. W & D

Investments, 316 Ga. App. 277, 279 (729 SE2d 458) (2012). “Indeed, when only a

question of law is at issue, as here, we owe no deference to the trial court’s ruling and

apply the ‘plain legal error’ standard of review.” (Citation and punctuation omitted.)

Kemp v. Kemp, 337 Ga. App. 627, 632 (788 SE2d 517) (2016).

      So viewed, the record here shows that on February 1, 2017, Moosa received an

Official Assessment and Demand for Payment from the Georgia Department of

Revenue (“DOR”) stating that it owed $159,298.39 as a result of unpaid tobacco

excise taxes, including penalties and interest. Moosa appealed this assessment, and,

pursuant to OCGA § 48-11-18 (a),1 it received a hearing before an administrative

      1
          “Any person aggrieved by any action of the commissioner or the
commissioner’s authorized agent may apply to the commissioner, in writing within
ten days after the notice of the action is delivered or mailed to the commissioner, for
a hearing. The application shall set forth the reasons why the hearing should be
granted and the manner of relief sought. The commissioner shall notify the applicant
of the time and place fixed for the hearing. After the hearing, the commissioner may
make an order as may appear to the commissioner to be just and lawful and shall
furnish a copy of the order to the applicant. The commissioner at any time by notice
in writing may order a hearing on the commissioner’s own initiative and require the

                                           2
hearing officer of the DOR on July 19, 2017. On June 25, 2018, the hearing officer,

on behalf of the Commissioner, upheld the assessment in its entirety in an Executive

Order.

      Moosa then filed a petition with the Tax Tribunal,2 contesting the Executive

Order. The DOR moved to dismiss the petition on the ground that the Tribunal lacked

subject matter jurisdiction over tobacco excise tax appeals. The Tribunal granted the

motion to dismiss, and Moosa petitioned the Superior Court of Fulton County for

judicial review of the Tribunal’s order. The superior court affirmed the Tribunal’s

order finding that the Tribunal lacked subject matter jurisdiction, and Moosa now

appeals.


taxpayer or any other person whom the commissioner believes to be in possession of
information concerning any manufacture, importation, use, consumption, storage, or
sale of cigars, cigarettes, or loose or smokeless tobacco which has escaped taxation
to appear before the commissioner or the commissioner’s duly authorized agent with
any specific books of account, papers, or other documents for examination under oath
relative to the information.” OCGA § 48-11-18 (a).
      2
        In 2012, the General Assembly created the Georgia Tax Tribunal to be “an
independent specialized agency separate and apart from the Department of Revenue
to resolve disputes between the department and taxpayers in an efficient and
cost-effective manner.” OCGA § 50-13A-2. The Tribunal is “an independent and
autonomous division within the Office of State Administrative Hearings operating
under the sole direction of the chief tribunal judge.” OCGA § 50-13A-3.



                                         3
      In three related enumerations of error, Moosa contends that the trial court’s

finding that the Tribunal lacks subject matter jurisdiction over its appeal results from

the trial court’s exercise of flawed statutory construction.3 We disagree.

      When this Court interprets any statute, “we necessarily begin our analysis with

familiar and binding canons of construction.” (Citation and punctuation omitted.)

Kemp, 337 Ga. App. at 632.

      When we consider the meaning of a statute, we must presume that the
      General Assembly meant what it said and said what it meant. To that
      end, we must afford the statutory text its plain and ordinary meaning, we
      must view the statutory text in the context in which it appears, and we
      must read the statutory text in its most natural and reasonable way, as an
      ordinary speaker of the English language would.


(Citations and punctuation omitted.) Deal v. Coleman, 294 Ga. 170, 172-173 (1) (a)

(751 SE2d 337) (2013); accord Holcomb v. Long, 329 Ga. App. 515, 517 (1) (765

SE2d 687) (2014). We must also “seek to avoid a construction that makes some

language mere surplusage.” (Citations and punctuation omitted.) Holcomb, 329 Ga.

App. at 517-518 (1). Further, when the language of a statute is “plain and susceptible

to only one natural and reasonable construction, courts must construe the statute


      3
          The merits of Moosa’s tax appeal are not before this Court at this time.

                                           4
accordingly.” (Citation and punctuation omitted.) Id. at 518 (1); see also Deal, 294
Ga. at 173 (1) (a) (“[I]f the statutory text is clear and unambiguous, we attribute to the

statute its plain meaning, and our search for statutory meaning is at an end.”)

(punctuation omitted).

      With this framework in mind, we first turn to Chapter 11 of Title 48 of the

Code, which governs taxes on tobacco products. Here, the General Assembly

provided tobacco taxpayers with a statute which specifically controls their rights to

appeal actions by the Commissioner – OCGA § 48-11-18 (b). That statute provides:

      Any person aggrieved because of any final action or decision of the
      commissioner, after hearing, may appeal from the decision to the
      superior court of the county in which the appellant resides. The appeal
      shall be returnable at the same time and shall be served and returned in
      the same manner as required in the case of a summons in a civil action.
      The authority issuing the citation shall take from the appellant a bond of
      recognizance to the state, with surety, conditioned to prosecute the
      appeal and to effect and comply with the orders and decrees of the court.
      The action of the commissioner shall be sustained unless the court finds
      that the commissioner misinterpreted this chapter or that there is no
      evidence to support the commissioner’s action. If the commissioner’s
      action is not sustained, the court may grant equitable relief to the
      appellant. Upon all appeals which are denied, costs may be taxed against
      the appellant at the discretion of the court. No costs of any appeal shall
      be taxed against the state.

                                            5
(Emphasis supplied.) Id.

      The language of this statute is clear and unambiguous in its identification of

the forum available to tobacco tax payers for appeal - the superior court of the county

in which the taxpayer resides. We therefore need not, and in fact may not, engage in

any further statutory construction. That said, it is worth noting that the statute

contains no reference to the Tribunal as an available forum, and “[t]his court cannot

add language to a statute by judicial decree.” U. S. Life Credit Corp. v. Johnson, 161
Ga. App. 864, 865 (1) (290 SE2d 280) (1982). Indeed, the parties do not dispute that

Moosa could have taken the merits of its tax appeal to the superior court pursuant to

OCGA § 48-11-18.

      Moosa, instead, seeks to appeal the Commissioner’s final decision to the Tax

Tribunal, claiming OCGA § 48-2-594 and OCGA § 50-13A-95 authorize the Tribunal

      4
        “Except with respect to claims for refunds, either party may appeal from any
order, ruling, or finding of the commissioner to the Georgia Tax Tribunal in
accordance with Chapter 13A of Title 50 or the superior court of the county of the
residence of the taxpayer[.]” OCGA § 48-2-59 (a).
      5
        OCGA § 50-13A-9 provides:
(a) On and after January 1, 2013, any person may petition the tribunal for relief as set
forth in Code Sections 48-2-18, 48-2-35, 48-2-59, 48-3-1, 48-5-519, 48-6-7, and
48-6-76 and subparagraph (d) (2) (C) of Code Section 48-7-31.The tribunal shall have
jurisdiction over actions for declaratory judgment that fall within subsection (a) of
Code Section 50-13-10 and involve a rule of the commissioner that is applicable to

                                           6
to exercise jurisdiction over the Commissioner’s final decision concerning a tobacco

tax. However, our case law is clear that “[f]or purposes of statutory interpretation, a

specific statute will prevail over a general statute, absent any indication of a contrary

legislative intent” in the relevant statutory text. (Citation omitted.) Goldberg v. State,

282 Ga. 542, 544 (651 SE2d 667) (2007); see also Newton v. Lawson, 313 Ga. App.
29, 33 (2) (720 SE2d 353) (2011) (“it is axiomatic that the terms of a specific statute

govern over those of a more general statute”) (citation omitted). Consequently, we

need not determine the breadth of the language of OCGA § 48-2-59 or OCGA § 50-

13A-9, or the extent of the Tribunal’s jurisdiction generally. Here, we need only




taxes administered by the commissioner under Title 48.
(b) The tribunal shall have concurrent jurisdiction with the superior courts over those
matters set forth in subsection (a) of this Code section.
(c) The tribunal shall not have jurisdiction to hear any matter arising under Title 3 or
Title 40.
(d) No person shall be required as a condition either to initiating or maintaining an
action before the tribunal to provide a surety bond or other security for any amounts
that may be in dispute in such action. Nothing contained in this chapter shall be
construed to prohibit the commissioner from requiring a bond under those
circumstances set forth in Code Section 48-2-51.
(e) The tribunal shall also have jurisdiction over refund petitions filed pursuant to
Code Section 48-5-342.




                                            7
recognize that the specific statute governing tobacco tax appeals prevails over the

general jurisdictional statutes concerning the Tribunal.

      We are not persuaded by Moosa’s argument that OCGA § 50-13A-2

demonstrates contrary “legislative intent” for the Tribunal’s general jurisdictional

statutes to prevail over the specific provisions of OCGA § 48-11-18 (b). Indeed,

OCGA § 50-13A-2 does codify the General Assembly’s purpose in creating the

Tribunal:

      The General Assembly finds that there is a need for an independent
      specialized agency separate and apart from the Department of Revenue
      to resolve disputes between the department and taxpayers in an efficient
      and cost-effective manner. Such an agency would:


      (1) Improve the utilization of judicial resources by resolving tax cases
      in a more streamlined and efficient manner;


      (2) Increase the uniformity of decision making in tax cases;


      (3) Improve the equal access of all parties to court process; and


      (4) Increase public confidence in the fairness of the state tax system.


Id. But, whether permitting subject matter jurisdiction over tobacco tax appeals in the

Tribunal would further this stated purpose, the General Assembly failed to amend the

                                          8
specified appellate procedure codified in OCGA § 48-11-18 so as to broaden the

scope of appellate forums available to tobacco taxpayers, and “we discern that the

absence of such language was a matter of considered choice.” (Citation omitted.)

Gordon v. State, 316 Ga. App. 42, 46 (1) (a) (728 SE2d 720) (2012). Our conclusion

is buttressed by the fact that OCGA § 48-11-18 was last amended in 2013, after the

General Assembly created the Tribunal in 2012 by enacting Chapter 13A of Title 50.

      “The General Assembly does not enact a general intention; it enacts statutes.

Statutes have words, and words have meanings. It is those meanings that we interpret

and apply, not some amorphous general intention.” Malphurs v. State, 336 Ga. App.
867, 870-871 (785 SE2d 414) (2016). In other words, the general intention behind the

creation of the Tribunal does not permit this Court to ignore the plain language of

OCGA § 48-11-18 concerning the designated appellate forum available to tobacco

tax payers. Consequently, we affirm the trial court’s order affirming the dismissal of

Moosa’s appeal before the Tribunal.

      Judgment affirmed. Dillard, P. J., and Gobeil, J., concur.




                                          9
10